Case 2:18-cr-00134 Document 77-9 Filed 10/15/18 Page 1 of 1 PagelD #: 1517

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

ve

ALLEN H. LOUGHRY Il

CRIMINAL NO. 2:18-cr-00134

STIPULATION BETWEEN THE UNITED STATES OF AMERICA AND
DEFENDANT ALLEN H. LOUGHRY, UL, ABOUT EMAIL OF NOVEMBER 28, 2017

The United States of America and defendant Allen H. Loughry, Il, hereby stipulate and

agree to the following:

The email sent by Jennifer Bundy to Kennie Bass on November 28, 2017, at 5:06 p.m., to

email address kbass@sbgtv.com, moved from email servers in West Virginia to servers outside

the State of West Virginia, in order for the

mailbox of the recipient.

(Mon? Atal

( A) len bho] Loug hry: ie i
Defendant

\f

“

C

Meo A

Lg TE _

email to travel from the mailbox of the sender to the

MICHAEL B. STUART
United States Attorney

<b key “Sof CMM, <

Pulp 1. Wright™ J
Acelatam i nited States Attorney

 

exmencesccttiieetatiaSee

eee ae

)

*entrtncectetsteengoricer™

 

JobnaATC arr, Esq.

“Attorney for defendant Allen H. Loughry. |!

 

085
